 In the Matter of LAKEVIEW LUMBER COMPANYandGOOSE LAKE LUM-BER WORKER6'&LOGGERS' UNIONCase No. R-°857e.Decided August 30, 1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition;election necessary.,Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees including watchmen,but excluding supervisory and clerical employees;agreement as to.Definitions:petitioning union held to be a labor organization despite the factit suspended payment of dues and temporarily'discontinued meetings followingCompany's refusal to accord it recognition.Mr. Theodore R. Conn,of Lakeview, Oreg., for the Company.Mr. Herbert P. Welch,of Lakeview, Oreg., for the Independent.Mr. E. H. Card,of Medford, Oreg., for the A. F. of L.Mr. Dan M. Byrd, Jr,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIHE CASEOn May 19, 1941, Goose Lake Lumber Workers' & Loggers' Union,herein called the Independent, filed with the Regional Director for theNineteenth Region (Seattle, Washington) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Lakeview Lumber Company, Lakeview, Oregon, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On June 27, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Direc-tor to conduct it and to provide for an appropriate hearing upon duenotice.35 N.L.R.B., No. 18.96 LAKEVIEW LUMBER COMPANY97On July 25, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theIndependent.On August 4, 1941, pursuant to notice, a hearing washeld at Lakeview, Oregon, before William A. Babcock, Jr., the TrialExaminer duly designated by the Acting Chief Trial Examiner.At the outset of the hearing, Lumber and Sawmill Workers UnionLocal No. 2701, chartered by the United Brotherhood of Carpenters& Joiners of America, affiliated with the American Federation ofLabor, herein called the A. F. of L., filed a written motion to inter-vene, alleging that it had been designated as,collective bargainingrepresentative by employees of the Company.The TrialExaminergranted the motion to intervene. 'The Company and the Independent were represented by counsel andthe A. F. of L. was represented by its representative.All partiesparticipated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.During the course of the hearing, theA. F. of L. moved that the petition be dismissed upon the groundthat the Independent: had ceased functioning as a labor organization.The Trial Examiner reserved ruling on the motion for the Board.For reasons hereinafter stated, the motion is denied. In addition, theTrial Examiner made various rulings on other motions and on ob-jections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere, committed.The rulings are hereby affirmed.Upon theentirerecord in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLakeview Lumber Company, the assumed business name of D. E. DeOrmond, isengagedin the operation of a sawmill and yard near Lake-view,Oregon.The Company purchases the logs processed in the op-eration ofits mill within the State of Oregon.During 1940 the Com-pany's sawmill produced approximately 10,500,000 board feet of lum-ber having a value of approximately $175,000.Of that amount, theCompany sold approximately 60 per cent to the Goose Lake BoxCompany, Lakeview, Oregon, which shipped approximately 90 percent of its purchases from the Company outside the State of Oregon.The Company sold and shipped the remaining 40 per cent of its pro-duction outside the State of Oregon. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDGoose Lake Lumber Workers' & Loggers' Union is an unaffiliatedlabor organization admitting to membership persons employed bylumber companies operating in the Goose Lake, Oregon, area.,Lumber and Sawmill Workers Union Local No. 2701, chartered bythe United Brotherhood of Carpenters & Joiners of America, affili2ated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 12, 1,941, the Independent advised the Company that itrepresented a majority of its employees, and requested a conferencefor the purpose of submitting its proof, and entering into negotiationsfor a contract.Pursuant to the request, a conference was held on May13, 1941, at which time the Company refused to recognize the Inde-pendent in the absence of certification by the Board.A statement by a Field,Examiner of the Board, introduced at thehearing, and a statement in the record by the Trial Examiner, showthat the Independent and the A. F. of L., respectively, represent a -substantial number of employees in the unit hereinafter found to beappropriate.2iOn March 28, 1941, persons working at lumber companies in the Goose Lake area metfor the purpose of forming the Independent.On the following day a constitution andbylaws were adoptedSubsequently officers were elected, dues collected and, as hereinafterset foith, a substantial number of the Company's employees made application for member-shipFollowing the Company's refusal to recognize the Independent as the sole bargainingrepresentative of its employees, the Independent suspended the collection of dues and tem-porarily discontinued meetingsAs hereinabove set forth, the A F. of L. moved to dismissthe petition filed by the Independent on the ground that tbe,Independent had ceased tofunction as a labor organizationThe fact that an organization has not held meetings orcollected dues is not determinative of the question whether it is a labor organization entitledto status as such under the Actwe are satisfied, and find, that at all times materialherein the Independent was and is a labor organization within the meaning of Section 2 (5)of the Act.SeeMatter of The Gartland-Haswell Foundry CoandThe Gartland-HaswellEmployees Organization,26 N L It. B 1270;Matter of The George W. Borg Corpora-tionandUnited Clock Workers Union,25 N. L R. B 481; andMatter of UniversalMatch CorporationandUnited Match Workers'LocalIndustrial Union #180,affiliatedwith Committee for Industrial Organization,23 N L R B 2262 The Field Examiner's statement shows that the Independent submitted 34 membership-application cards bearing apparently genuine signaturesOf these 34 names, the Fieldexaminer reported as follows 4 are not listed by the Company ; 1 is the name of a truckdriver whose status as an employee of the Company "may be" questioned, and 1 is a fore-man.Four of the cards are undated ; the remainder are datedon orafter March 28, 1941.In addition, the Independent submitted an affidavit listing all the names of the Company'semployees who are its members.This list carried all the names appearing on the 34 cardsand 1 additional name which appeared on the Company's list of employees.The Trial Examiner reported that the A F. of L submitted three membership-applicationcards, bearing apparently genuine signatures, one of which is the name of a person on theCompany's pay roll of June 9, 1941.The Company's pay roll of June 9, 1941, lists a total of 56 employees : 50 productionand maintenance employees, 4 foremen, and 2 clerks.Of the 50, according to the FieldExaminer's report, 2 are truck drivers whose status as employees of the Company"may be"doubtful, and 5 are listedas extra men. LAKEVIEW LUMBER COMPANY99We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection' with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties stipulated, and we find, that all produc-tion and maintenance employees of the Company, including watchmen,but excluding supervisory and clerical employees, constitute a unitappropriate for the purposes of collective bargaining.We further-find that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.At the hearing the parties stipulated that four named persons,having duties either supervisory or clerical in nature, should not beeligible to vote.3Accordingly, we shall direct that those eligible to vote in the elec-tion shall be the employees of the Company within the appropriateunit whose names appear on the Company's pay roll for the periodimmediately preceding the date of this Direction, subject to such limi-.tations and additions as are set forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Lakeview Lumber Company, Lakeview,Oregon, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.8These are : Ross Salvage,Paul Lyons, Mary Rehart, and D. H. Sprague.451270-42-vol 358 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All production and maintenance employees of the Company,including watchmen, but excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lakeview Lumber Company, Lakeview, Oregon, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Nineteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction, including watchmen and employees whowere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding supervisoryand clerical employees, and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Goose Lake Lumber Workers' & Loggers' Union, or Lumberand Sawmill Workers Union Local No. 2701, chartered by the UnitedBrotherhood of Carpenters & Joiners of America, affiliated-with theAmerican Federation of Labor, for the purposes of collective bargain-ing, or by neither.